       Case 4:19-cv-03932 Document 1 Filed on 10/10/19 in TXSD Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ANTONIO DIAZ,                                  §
                                               §
        Plaintiff,                             §
                                               §
V.                                             §     CIVIL ACTION NO. ________________
                                               §
GEOVERA SPECIALTY INSURANCE                    §
COMPANY,                                       §
                                               §
        Defendant.                             §
                                               §

             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                           NOTICE OF REMOVAL

TO THE HONORABLE COURT:

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company (“GeoVera” or “Defendant”) file this, its Notice of Removal to the United States

District Court for the Southern District of Texas, Houston Division, on the basis of diversity of

citizenship and amount in controversy and respectfully show:

                      I.      FACTUAL AND PROCEDURAL BACKGROUND

        1.     On August 22, 2019, Plaintiff Antonio Diaz filed his Original Petition, styled

Antonio Diaz v. GeoVera Specialty Insurance Company, Cause No. 2019-58620, in the 80th

Judicial District Court, Harris County, Texas. The lawsuit arises out of a claim Plaintiff made

for damages to his property under an insurance policy issued by GeoVera.

        2.     Plaintiff served GeoVera with a copy of the Plaintiff’s Original Petition on

September 11, 2019.



DEFENDANT’S NOTICE OF REMOVAL – Page 1
7373426v1
08917.440
       Case 4:19-cv-03932 Document 1 Filed on 10/10/19 in TXSD Page 2 of 5



        3.     GeoVera’s Answer was filed on October 7, 2019.

        4.     GeoVera files this notice of removal within 30 days of receiving Plaintiff’s

Citation and Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. Id. All process, pleadings, and orders in

the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a). A copy of

this Notice is also concurrently being filed with the state court and served upon Plaintiff.

        5.     As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

        Exhibit A:     Index of Matters Being Filed

        Exhibit B:     Docket Sheet

        Exhibit C:     Plaintiff’s Original Petition

        Exhibit D:     Request for Issuance of Service

        Exhibit E:     Civil Process Pickup Form

        Exhibit F:     Citation served on GeoVera Specialty Insurance Company

        Exhibit G:     Defendant’s Original Answer to Plaintiff’s Original Petition

        Exhibit H:     List of Parties and Counsel

                                II.     BASIS FOR REMOVAL

        6.     Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.      Plaintiff and Defendant GeoVera are diverse.

        7.     Plaintiff Antonio Diaz is an individual residing in Harris County, Texas;


DEFENDANT’S NOTICE OF REMOVAL – Page 2
7373426v1
08917.440
       Case 4:19-cv-03932 Document 1 Filed on 10/10/19 in TXSD Page 3 of 5



        8.      Defendant, GeoVera Specialty Insurance Company is incorporated under the

laws of the State of California, with its principal place of business in Fairfield, California.

GeoVera is therefore not a citizen of the State of Texas for diversity purposes.

        9.      Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and GeoVera.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
   Matter Jurisdiction.

        10.     This is a civil action in which the amount in controversy exceeds $75,000.00.

Plaintiff’s Original Petition expressly alleges that “Plaintiff seeks monetary relief under

$100,000.” (Pl’s Orig. Pet. ¶2). Thus, the express allegations in the Petition exceed the amount in

controversy threshold of $75,000.00.

                 III.    THIS REMOVAL IS PROCEDURALLY CORRECT

        11.     GeoVera received service of this lawsuit on September 11, 2019. Thus, GeoVera

is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

        12.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division embrace the county in which the state action has been pending, and a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

        13.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        14.     Promptly after GeoVera files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).



DEFENDANT’S NOTICE OF REMOVAL – Page 3
7373426v1
08917.440
       Case 4:19-cv-03932 Document 1 Filed on 10/10/19 in TXSD Page 4 of 5



        15.    Promptly after GeoVera files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

                                          CONCLUSION

        16.    Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant GeoVera

hereby removes this case to this Court for trial and determination.

                                             Respectfully submitted,

                                             /s/ Rhonda J. Thompson
                                             Rhonda J. Thompson
                                             State Bar No. 24029862
                                             So. Dist. No.: 17055

                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             700 N. Pearl Street, 25th Floor
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8200
                                             Facsimile: (214) 871-8209
                                             Email: rthompson@thompsoncoe.com

                                             Of counsel:
                                             Susan Sparks Usery
                                             Thompson, Coe, Cousins & Irons, LLP
                                             State Bar No.: 18880100
                                             One Riverway, Suite 1400
                                             Houston, Texas 77056
                                             Telephone: (713) 403-8210
                                             Facsimile: (713) 403-8299
                                             susery@thompsoncoe.com

                                             COUNSEL FOR DEFENDANT
                                             GEOVERA SPECIALTY INSURANCE
                                             SERVICES




DEFENDANT’S NOTICE OF REMOVAL – Page 4
7373426v1
08917.440
       Case 4:19-cv-03932 Document 1 Filed on 10/10/19 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

        This is to certify that on the 10th day of October, 2019, a true and correct copy of the
foregoing was delivered to the following counsel of record in accordance with the Federal Rules
of Civil Procedure:

        Anthony G. Buzbee
        Christopher J. Leavitt
        The Buzbee Law Firm
        JP Morgan Change Tower
        600 Travis, Suite 6850
        Houston, TX 77002
        tbuzbee@txattorneys.com
        cleavitt@txattorneys.com

        and

        Stephen R. Walker
        Gregory J. Finney
        Juan A. Solis
        Law Offices of Manuel Solis, PC
        6657 Navigation Blvd.
        Houston, TX 77011
        swalker@manuelsolis.com
        gfinney@manuelsolis.com
        jusolis@manuelsolis.com

        Counsel for Plaintiff

                                            /s/ Rhonda J. Thompson
                                            Rhonda J. Thompson




DEFENDANT’S NOTICE OF REMOVAL – Page 5
7373426v1
08917.440
